The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. The *478evidence established that defendant both threatened and used force to steal the victim’s wallet from her pocket.
The court properly declined to consider petit larceny as a lesser included offense. The victim provided integrated testimony (see People v Negron, 91 NY2d 788 [1998]) establishing a forcible taking. There was no reasonable view of the evidence, viewed most favorably to defendant, that he stole the wallet, but did so by some means other than force (see e.g. People v Tucker, 41 AD3d 210 [1st Dept 2007], lv denied 9 NY3d 882 [2007], cert denied 552 US 1153 [2008]).
We perceive no basis for reducing the sentence. Concur— Tom, J.E, Mazzarelli, Catterson, Renwick and DeGrasse, JJ.